Citation Nr: 1735776	
Decision Date: 08/29/17    Archive Date: 09/06/17

DOCKET NO.  17-12 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss prior to February 11, 2017. 


REPRESENTATION

Veteran represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

P. Daugherty, Associate Counsel


INTRODUCTION

The Veteran served in the United States Army with active duty from June 1958 to May 1961. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2016 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  Pursuant to the Board's prior March 2016 decision granting the Veteran service connection for his bilateral hearing loss, the subsequent March 2016 rating decision implemented the Board decision and evaluated the Veteran's bilateral hearing loss at 0 percent disabling.  The Veteran filed a timely Notice of Disagreement (NOD).  Following the receipt of the Veteran's NOD, a subsequent February 2017 rating decision increasing the Veteran's disability rating for bilateral hearing loss to 20 percent, beginning on February 11, 2017.  The Veteran perfected his appeal and limited the issue on appeal to the noncompensable rating prior to February 11, 2017.  See, March 2017 Veteran's VA Form 9 Appeal to the Board of Veterans Appeals. 
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

For the period prior to February 11, 2017, the Veteran's hearing loss was manifested by level V, but no worse, in both his left and right ear.


CONCLUSION OF LAW

For the period prior to February 11, 2017, the criteria for a rating of 20 percent, but not higher, for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.85, 4.86 (2016). 





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist 

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014) ; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)(2016).  

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A.

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

The Board also notes that the Veteran is challenging the initial evaluation assigned following the grant of service connection for his bilateral hearing loss.  In Dingess, the Court also held that in cases where service connection has been granted and an initial disability evaluation has been assigned, the service connection claim has been more than substantiated, it has been proven, thereby rendering § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, regardless of whether the notice that the Veteran was provided before service connection was granted was legally sufficient, VA's duty to notify as to this issue has been satisfied. 

VA also has a duty to assist the Veteran in the development of his claims.  This duty includes assisting the Veteran in the procurement of pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the claims has been obtained.  He has not indicated that there are any additional records that VA should seek to obtain on his behalf.   

The Veteran was most recently provided an examination in these matters in February 2017.  A review of the examination reports shows that they contain sufficient clinical findings and discussion of the history and features of the disabilities to constitute an adequate medical examination.  Barr v. Nicholson, 21 Vet. App. 303 (2007). 

As the Veteran has not identified any additional evidence pertinent to his claims, and as there are no additional records to obtain, the Board concludes that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103 (a), or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced by the Board's adjudication of his claims.

II.  Increased Ratings 

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  The percentage ratings in VA's Schedule for Rating Disabilities (Rating Schedule) represent as far as can practicably be determined the average impairment in earning capacity resulting from such disabilities and their residual conditions in civil occupations.  See 38 C.F.R. § 4.1.

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3. 

Where entitlement to compensation has already been established and increase in disability is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, "staged" ratings are appropriate where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence. 38 U.S.C.A. § 7104 (a). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As noted above, the Veteran was granted service connection for his bilateral hearing loss in a March 2016 rating decision under Diagnostic Code 6100 for sensorineural hearing loss.  See 38 C.F.R. § 4.85.  A noncompensable rating was assigned effective May 25, 2011, and a 20 percent rating was assigned effective February 11, 2017.  The Veteran disagreed with the original noncompensable rating. 

Ratings for defective hearing range from 0 percent to 100 percent, based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  To rate the degree of disability from service-connected hearing loss, the rating schedule establishes eleven auditory acuity levels ranging from level I for essentially normal acuity, through numeric level XI for profound deafness.  38 C.F.R. § 4.85, Tables VI and VII, Diagnostic Code 6100.  Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenman v. Principi, 3 Vet. App. 345 (1992).

An exceptional pattern of hearing impairment occurs when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more.  In that situation, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86.  Further, when the average pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  Id.  Table VIA will be used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 C.F.R. § 4.86 when an exceptional pattern of hearing loss is shown.

The Veteran was afforded a VA audiological examination in March 2012.  Audiometric testing revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
45
70
75
80
LEFT
40
45
65
80
80

The average decibel loss in the right ear was 69 and the average decibel loss in the left ear was 68.  The VA examiner certified that the use of the speech discrimination score is not appropriate for this Veteran because of language difficulties, cognitive problems, inconsistent speech discrimination scores, etc., that make combined use for pure tone average and speech discrimination scores inappropriate.  See, March 2012 VA examination. 

The Veteran also submitted private treatment records from Southtowns Ear, Nose, and Throat, LLP dated in April 2013.  While the report does include an audiogram, to include testing at 500, 1000, 2000, 4000, and 8000 Hertz, it does not specify which word recognition test was given to the Veteran.  Although the Board cannot use the examination to aid in the determination of the appropriate rating from the rating schedule, the fact that the audiogram results are consistent with the Veteran's March 2012 VA examination give the Veteran's statement that he has substantial difficulty hearing more probative value. 

The Board notes that in determining that the Veteran was entitled to a noncompensable rating prior to February 11, 2017, the RO assigned a speech discrimination score of 100 percent and used Table VI instead of Table VIA to conclude that the Veteran's disability resulted in a 0 percent rating.  As stated above, when the examiner certifies, as is the case here, that the use of the speech discrimination score is not appropriate for this Veteran because of language difficulties, cognitive problems, inconsistent speech discrimination scores, etc., that make combined use for pure tone average and speech discrimination scores inappropriate, Table VIA is to be used in determining the numeric level of hearing loss.

Using Table VIA to consider the Veteran's disability, a review of the March 2012 audiometric examination correlates to level V hearing loss in both the right and the left ear.  38 C.F.R. § 4.85, Table VIA.  In the Veteran's case, that results in a 20 percent rating.  Accordingly, the Board finds that the Veteran's bilateral hearing loss is consistent with a 20 percent, but no higher, rating disability prior to February 11, 2017.

Additionally, with respect to an extraschedular rating under 38 C.F.R. § 3.321 (2016) for his increased disability claim, the Board finds that the applicable rating criterial contemplate all impairment resulting from his bilateral hearing loss and further notes that the Veteran has not indicated that his bilateral hearing loss symptoms fall outside of the schedular  rating criteria.  The assigned schedular ratings are adequate and therefore, referral for extraschedular consideration is not required under 38 C.F.R. § 3.21(b)(1).  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).


ORDER

Entitlement to a rating of 20 percent, but not higher, for service-connected bilateral hearing loss prior to February 11, 2017, is granted, subject to the law and regulations governing the payment of monetary benefits. 




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


